Citation Nr: 0834061	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-06 717	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon




THE ISSUE

Entitlement to service connection for a back disability.




ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel







INTRODUCTION

The appellant had periods of active duty for training, and 
inactive duty for training with the California Army National 
Guard (CANG) from May 1971 to May 1981.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 2005 decisional letter of the Portland, Oregon 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
May 2008, the appellant requested a Travel Board hearing.  He 
withdrew that request in correspondence received in August 
2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

In April 2004, the appellant submitted a claim of service 
connection for a back disability.  He asserts that he injured 
his back while suppressing fires along the Forks of the 
Salmon in California on August 13, 1977, while on duty with 
the CANG, and that he re-injured his back while on active 
duty training with the CANG from March 31, 1981 to April 17, 
1981.  

Service personnel records show that during these periods in 
question, the appellant was a member of the CANG from May 
1976 to April 1978 and from May 1980 to May 1981.  During 
these periods, he was on active duty or active duty training 
from March 24, 1977 to April 9, 1977, from March 10, 1978 to 
March 24, 1978, and from March 31, 1981 to April 17, 1981; 
these are the appellant's only periods of federal service 
with the CANG.

In support of his allegation of a second back injury, the 
appellant has submitted July 2007 lay statements from L.F.A. 
and C.C. (his former First Sergeant).  L.F.A. states the 
appellant injured his back during their two week training 
from March 13, 1981 to April 17, 1981 at Camp Roberts, 
California.  Specifically, the appellant injured his back 
while building a tank trap.  C.C. states the appellant 
injured his back while constructing a tank trap, and was 
taken to sick call and placed on light duty.

Service treatment records received from the National 
Personnel Records Center (NPRC) include only those from the 
appellant's April 1971 enlistment examination for the Army 
National Guard of the United States and November 1971 release 
to reserves examination.  Records received from the State of 
California, Military Department are silent for any 
complaints, findings, or treatment of a back injury in 1981.  
The record includes an April 1980 enlistment examination for 
the CANG, but does not include a separation examination 
report.  In light of the appellant's allegations (and the 
supporting lay statements to the effect) that he received 
treatment for a back injury while training at Camp Roberts in 
1981, further development for records of such treatment is 
necessary.

The Board is aware that the appellant was afforded a VA 
examination in April 2005, at which time the examiner opined 
that "portions" or "55%" of the appellant's current back 
disability are a "continuation of the problems he had in the 
military" (from his 1977 and 1981 back injuries), while the 
remainder of his problems stemmed from a 1994 work-related 
injury.  As this opinion did not focus specifically on 
whether the current disability resulted from a March/April 
1981 back injury, another VA examination would be indicated 
if it were shown that such an injury occurred.

Accordingly, the case is REMANDED for the following:

1. 	The RO should arrange for 
exhaustive development for records of the 
veteran's treatment for a back injury/back 
disability while he was training at Camp 
Roberts, California in 1981.  The search 
must specifically encompass the base 
dispensary (at Camp Roberts) and any 
storage facility to which such records may 
have been retired.  If such records are 
unavailable, it should be so certified for 
the record (along with a description of 
the extent of the search conducted). 
2. 	The RO should arrange for any 
further development suggested by records 
obtained pursuant to the development 
ordered above (e.g., an examination for a 
nexus opinion if there is evidence of an 
injury on ACDUTRA).  The RO should then 
re-adjudicate the claim.  If it remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

